Exhibit 10.29

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated as of January 8, 2007 (“Agreement”), is by and
between Transaction Network Services, Inc., a Delaware corporation (the
“Company”), and its parent, TNS, Inc., a Delaware corporation (“Parent”), on the
one hand (collectively, “TNS”), and James McLaughlin (“Executive”), on the other
hand. (The Company, Parent and Executive will be referred to collectively as the
“Parties” and may each be referred to individually as a “Party”).

WHEREAS, Executive will be employed as Executive Vice President, General Counsel
and Secretary of TNS commencing January 8, 2007; and

WHEREAS, the Board of Directors of TNS (the “Board” or “Board of Directors”) has
determined that it is in the best interest of TNS and its shareholders to employ
Executive in such capacity and Executive desires to accept such employment;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and adequacy of which are acknowledged, the parties agree as
follows:

1.             Acceptance of Employment.  Subject to the terms and conditions
set forth below, the Company agrees to employ Executive and Executive accepts
such employment.

2.             Term. The period of employment and term of this Agreement will be
from January 8, 2007 through January 8, 2010, unless further extended or sooner
terminated as hereinafter set forth (the “Term”).  The Term shall automatically
be extended for successive one (1) year periods unless one Party hereto has
provided the other with at least ninety (90) days’ prior written notice of its
intention to allow this Agreement to expire at the end of such initial or
extended Term, in which event the employment period will terminate on the last
day of such Term.  If the Company provides Executive such notice of its
intention to allow this Agreement to expire without thereafter providing
Executive with a timely written notice of termination for Cause (as defined in
Section 6(e) of this Agreement) and otherwise complying with the procedures set
forth in Section 6(e), the expiration of the Agreement will be considered a
termination “for other than Cause” as provided in Section 6(f).

1


--------------------------------------------------------------------------------


3.             Position and Duties.  Executive shall serve as the Executive Vice
President, General Counsel and Secretary of TNS, shall report directly to the
Chief Operating Officer and will perform such duties as are set forth in the job
description for such position, as it may be amended by TNS from time-to-time,
and such other reasonably related duties consistent with such position that are
assigned to Executive by the Chief Executive Officer, the Chief Operating
Officer and/or the Board.  Subject to reasonable business travel requirements,
Executive shall generally perform his duties from the TNS’ general and
administrative offices in Reston, Virginia and shall not be required by TNS to
be personally based or transferred anywhere other than the metropolitan area in
which his office in TNS’ general and administrative offices is now located,
without Executive’s prior written consent.  Executive will perform his duties in
a professional and competent manner.  Executive shall devote all of his working
time and attention and his reasonable best efforts and skills to the business
and affairs of TNS, except (i) with respect to incidental business activities,
including the management of his personal investments, outside directorships, and
civic and charitable activities, which shall be fully disclosed to the Board of
Directors prior to engaging in such activities and which, in the determination
of the Board of Directors, do not cause a conflict of interest or interfere with
Executive’s performance of his duties under this Agreement; and (ii) as
otherwise approved by the Board of Directors.

4.                                       Base Salary and Incentives.

(a)           Base Salary.  During the Term, the Company will pay Executive a
base salary at the rate of $245,000 per annum, less customary withholdings and
deductions (the “Base Salary”) payable in accordance with the payroll procedures
for the Company’s salaried employees in effect during the Term.  Beginning in
January 2008 and annually thereafter, the Base Salary shall be subject to annual
review and possible increase by the Board of Directors, but it shall not be
decreased during the Term of this Agreement.

2


--------------------------------------------------------------------------------


(b)           Annual Incentive Award Opportunity.  Executive shall be eligible
to participate in the Company’s Annual Incentive Plan (the “AIP”), in accordance
with the terms of the AIP as they may be amended by the Board from time-to
time.  Executive’s target annual award opportunity under the AIP shall be 35% of
the Base Salary (the “AIP Annual Target”).  Actual awards will be based on the
achievement of specified performance objectives, as determined by the Board.

(c)           Long-Term Incentive Plan Opportunity.   Executive shall be
eligible to participate in the Parent’s Long-Term Incentive Plan (the “LTIP”),
in accordance with the terms of the LTIP, as they may be amended by the Board
from time-to time.  Awards will be comprised of a combination of long-term
incentive vehicles, as determined by the Board.  Awards under the AIP and LTIP
will be referred to collectively as “Incentive Awards.”

5.             Benefits.  During the Term, Executive will be eligible for the
following benefits in connection with his employment (collectively, the
“Benefits”):

(a)           Retirement Benefits.  Executive will be eligible to participate in
the Company’s 401(k) Plan in accordance with the terms of that plan, as they may
be amended from time-to-time by the Company.

(b)           Other Fringe Benefits.  In addition to any other benefits
specifically set forth herein, Executive (i) shall be entitled to the benefits
set forth in the Summary of Executive Benefits attached to this Agreement as
Appendix 1 (and incorporated herein) and (ii) shall also be eligible to
participate in all other employee benefit plans and programs offered by the
Company to its senior executives generally, in accordance with the terms of
those plans and programs ((i) and (ii) collectively being the “Fringe
Benefits”), as the Fringe Benefits may be amended or terminated from
time-to-time by the Company.

(c)           Business and Travel Expenses. Executive shall be entitled to
reimbursement of all reasonable and necessary business-related expenses he
incurs in performing his duties, in accordance with and to the extent permitted
by the Company’s policies in effect from time to time.

3


--------------------------------------------------------------------------------


(d)           Indemnification.  Executive shall be entitled to such
indemnification rights as are set forth in the Indemnification Agreement between
Executive and the Parent, a copy of which is attached hereto and incorporated by
reference as Appendix 2.

6.             Termination of Employment and Effect of Termination.

(a)           By Company for Death.  Executive’s employment hereunder shall
terminate upon his death, in which event TNS shall have no further obligation to
Executive or his estate other than the payment of accrued and/or vested but
unpaid Base Salary, pro-rated Incentive Awards (calculated and paid when such
awards are paid to other employees generally), vacation pay and other Benefits
as of the termination date, unless otherwise required by law or plan documents.

(b)           By Company for Disability.  If Executive incurs a Disability and
such Disability continues for a period of twelve (12) consecutive months, then
the Company may, to the extent permitted by applicable law, terminate
Executive’s employment upon written notice to Executive, in which event TNS
shall have no further obligation to Executive other than the payment of accrued
and/or vested but unpaid Base Salary, pro-rated Incentive Awards (calculated and
paid when such awards are paid to other employees generally), vacation pay and
other Benefits as of the termination date, unless otherwise required by law or
plan documents.  For the purposes of this Agreement, a “Disability” means a
physical or mental impairment that substantially limits a major life activity
and that precludes Executive from performing all of the essential functions of
his position, with or without reasonable accommodation, as such applicable terms
are defined by the federal Americans with Disabilities Act, as it may be amended
from time-to-time.

4


--------------------------------------------------------------------------------


(c)           By Executive for Good Reason.  Executive may terminate his
employment hereunder for Good Reason after giving at least thirty (30) days’
notice to the Company of the alleged Good Reason and the Company fails to cure
said Good Reason within said notice period.  The date of such termination must
be no more than ninety (90) days from the date of the occurrence giving rise to
the Good Reason.  For purposes of this Agreement, Good Reason means that,
without Executive’s prior written consent: (i) the Company relocates its general
and administrative offices or Executive’s place of employment to an area other
than the Washington, D.C. Standard Metropolitan Statistical Area; (ii) Executive
is assigned duties substantially inconsistent with his responsibilities as
described in Section 3 of this Agreement or a substantial adverse alteration is
made to the nature or status of such responsibilities; (iii) Executive’s title
is diminished; (iv) the Company reduces Executive’s Base Salary as in effect on
the date hereof or as the same may be increased from time to time; or (v) any
material reduction in Benefits provided to Executive pursuant to Sections 4 and
5 of this Agreement, other than in connection with a reduction in benefits
generally applicable to senior executives of the Company.  In the event that
Executive elects to terminate this Agreement for Good Reason and the Company has
not cured the purported act giving rise to Executive’s right to terminate as
provided above, Executive shall be entitled to:  (aa) payment of accrued and/or
vested but unpaid Base Salary, pro-rated Incentive Awards (calculated and paid
when such awards are paid to other employees generally), vacation pay and other
Benefits as of the termination date, unless otherwise required by law or plan
documents; (bb) payment of one year of Base Salary at the rate in effect as of
the date of termination in installments in accordance with the Company’s payroll
practices in effect at the time; and (cc) continuation of the Fringe Benefits
set forth in Sections 1 and 2 of Appendix I (the “Severance Period Fringe
Benefits”) hereto for one year after the date of termination.  In the event the
Company’s Severance Period Fringe Benefit plans do not permit continued
participation by Executive after his termination, then Executive will instead be
entitled to a lump sum payment from the Company of the expected cost to
Executive to purchase and continue such Severance Period Fringe Benefit
programs, as an individual or family policyholder, grossed up for all local,
state and Federal taxes at the maximum tax rates.  Executive’s entitlement to
the Base Salary described in (bb) and the Severance Period Fringe Benefits
described in (cc) is conditional on his execution of a Severance Agreement and
General Release in substantially the same form attached hereto as Appendix 3. 
TNS agrees to provide to Executive within ten (10) days of termination the
Severance Agreement and General Release for execution.

5


--------------------------------------------------------------------------------


(d)           By Executive without Good Reason.  Executive may terminate this
Agreement without Good Reason upon forty-five (45) days’ prior written notice to
the Company.  In the event Executive’s employment is terminated pursuant to this
Section 6(d), the Company may in its discretion relieve Executive of his duties
and provide him with Base Salary and Benefits through the date of termination. 
In the event Executive terminates his employment without Good Reason, Executive
shall be entitled to payment of accrued and/or vested but unpaid Base Salary,
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents.

(e)           By Company for Cause.  The Board of Directors of the Company may
terminate this Agreement for Cause upon written notice to Executive.  “Cause”
shall be defined as: (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its affiliates or any of their
customers or suppliers; (ii) substantial failure on the part of Executive in his
performance of the duties of the office held by him as reasonably directed by
the Chief Executive Officer, the Chief Operating Officer and/or the Board (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness), after notice to Executive and a reasonable opportunity to cure
within 30 days; (iii) gross negligence or willful misconduct by Executive with
respect to the Company or any of its affiliates (including, without limitation,
disparagement that adversely affects the reputation of the Company or any of its
affiliates); or (iv) any material breach by Executive of Sections 3, 7 or 8 of
this Agreement.  For purposes of this Agreement, an act, or failure to act, on
the Executive’s part shall be considered “gross negligence” or “willful
misconduct” only if done, or omitted, by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company and its affiliates. The Executive’s employment shall not be deemed to
have been terminated for “Cause” unless the Company shall have given or
delivered to the Executive reasonable notice setting forth the reasons for the
Company’s intention to terminate the Executive’s employment for “Cause”.

6


--------------------------------------------------------------------------------


In the event Executive is terminated for Cause, TNS’ only obligation to
Executive will be the payment of accrued and/or vested but unpaid Base Salary,
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents.

(f)            By the Company for Other than Cause. The Board of Directors may
terminate this Agreement for reasons other than Cause after giving at least
forty-five (45) days’ prior written notice of such termination to Executive.  In
the event the Company terminates Executive pursuant to this Section 6(f),
Executive shall be entitled to:  (aa) payment of accrued and/or vested but
unpaid Base Salary, pro-rated Incentive Awards (calculated and paid when such
awards are paid to other employees generally), vacation pay and other Benefits
as of the termination date, unless otherwise required by law or plan documents;
(bb) payment of one year of Base Salary at the rate in effect as of the date of
termination in installments in accordance with the Company’s payroll practices
in effect at the time; and (cc) continuation of the Severance Period Fringe
Benefits for one year after the date of termination.  In the event the Company’s
Severance Period Fringe Benefit plans do not permit continued participation by
Executive after his termination, then Executive will instead be entitled to a
lump sum payment from the Company of the expected cost to Executive to purchase
and continue the Severance Period Fringe Benefit programs, as an individual or
family policyholder, grossed up for all local, state and Federal taxes at the
maximum tax rates.  Executive’s entitlement to the Base Salary described in (bb)
and the Severance Period Fringe Benefits described in (cc) is conditional on his
execution of a Severance Agreement and General Release in substantially the same
form attached hereto as Appendix 3.  TNS agrees to provide to Executive within
ten (10) days of termination the Severance Agreement and General Release for
execution.

(g)           Termination Following a Change in Control. If the Executive’s
employment is terminated by the Company during the Protection Period other than
for Cause, Disability or as a result of the Executive’s death, or if the
Executive terminates his employment during the Protection Period for Good
Reason, the Company shall, subject to Section 7 of this Agreement, provide
Executive with the following within then (10) days of the effective date of the
Severance Agreement and General Release described below (the “Effective Date”)
unless otherwise indicated below:

7


--------------------------------------------------------------------------------


(i)            The Executive’s Base Salary and vacation pay (for vacation not
taken) accrued but unpaid through the date of termination of employment;

(ii)           a lump sum severance payment in an amount equal to the product of
1.99 times the Executive’s “Average Annual Compensation.”  For the purposes of
this Agreement, “Average Annual Compensation” shall be an amount equal to the
annual average of the sums of (x) the Executive’s annual Base Salary from the
Company plus (y) the amount of Incentive Awards accrued by TNS for the
Executive, in each case for the three calendar years that ended immediately
before (or, if applicable, coincident with) the Change in Control Date;

(iii)          the Company shall provide continuation of the Severance Period
Fringe Benefits for two (2) years after the date of termination.  In the event
the Company’s Severance Period Fringe Benefit plans do not permit continued
participation by Executive after his termination, then Executive will instead be
entitled to a lump sum payment from the Company of the expected cost to
Executive to purchase and continue the Severance Period Fringe Benefit programs,
as an individual or family policyholder, grossed up for all local, state and
Federal taxes at the maximum tax rate;

(v)           all of the Executive’s Benefits accrued under any supplemental
retirement plans, excess retirement plans, and deferred compensation plans
maintained by the Company or any of its affiliates shall become immediately
vested in full;

(vi)          all of the Executive’s outstanding options to purchase shares of
the common stock of Parent shall become immediately vested and exercisable in
full; and

(vii)         all of the Executive’s outstanding shares of restricted stock
shall become immediately vested in full.

Executive’s entitlement to the foregoing benefits described in this Section 6(g)
is conditional on his execution of a Severance Agreement and General Release in
substantially the same form as is attached hereto as Appendix 3.  TNS agrees to
provide to Executive within ten (10) days of termination the Severance Agreement
and General Release for execution.

For the purposes of this Section 6(g) and Section 6(h) of this Agreement, the
following terms are defined below:

8


--------------------------------------------------------------------------------


“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Parent is then subject to such reporting
requirements; provided that, without limitation, a Change in Control shall be
deemed to have occurred if (i) any person or group (as such terms are used in
section 13(d) and 14(d) of the Exchange Act) is or becomes beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Parent representing fifty percent (50%) or more of the
combined voting power of the Parent’s then outstanding securities; or (ii)
during any period of two consecutive years, the following persons (the
“Continuing Directors”) cease for any reason to constitute a majority of the
Board: individuals who at the beginning of such period constitute the Board and
new directors each of whose election to the Board or nomination for election to
the Board by the Parent’s security holders was approved by a vote of at least
two thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved; or (iii) the security holders of the Parent approve a
merger or consolidation of the Parent with any other corporation, other than a
merger or consolidation that would result in the voting securities of the Parent
outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of such surviving entity) a majority of the voting securities of the
Parent or of such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the security holders of the Parent approve a plan of
complete liquidation of Parent or the Company or an agreement for the sale or
disposition by the Parent or the Company of all or substantially all of its
assets; provided, further, that notwithstanding the foregoing, a Change of
Control shall not be deemed to have occurred for purposes of this Agreement in
the event that a transaction or event occurs that but for this clause would
otherwise have been deemed a Change of Control for purposes of this Agreement
and (A) such transaction or event results in the effects described in
Rule 13e-3(a)(3)(ii) under the Exchange Act (regardless of whether the
transaction or event is or is not a “Rule 13e-3 transaction” as defined in
Rule 13e-3(a)(3) of the Exchange Act) and (B) immediately following the
consummation of any such transaction or event the Executive has beneficial
ownership of, or the right to receive, equity securities of (1) Parent or the
Company, or any successor of Parent or the Company; or (2) a holder of an equity
security of Parent who was not an affiliate of Parent prior to such transaction
or event, in either case of (1) or (2) in an amount that is greater on a pro
rata basis than the equity interest  held by the Executive in Parent immediately
prior to the consummation of any such transaction or event.

9


--------------------------------------------------------------------------------


The “Change in Control Date” shall be any date during the term of this Agreement
on which a Change in Control occurs. Notwithstanding any contrary provision in
this Agreement, if the Executive’s employment or status as an elected or
appointed officer with the Company is terminated by the Company within six
months before the date on which a Change in Control occurs, and it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated or intended to effect a Change in Control
or (ii) otherwise arose in connection with or anticipation of a Change in
Control, then for the purposes of this Agreement the “Change in Control Date”
shall mean the date immediately before the date of such termination.

During the Protection Period, Executive may terminate his employment hereunder
for Good Reason after giving at least 30 days’ notice to the Company of the
alleged Good Reason and the Company fails to cure said Good Reason within said
notice period.  The date of such termination must be no more than 90 days from
the date of the occurrence giving rise to the Good Reason.  For purposes of this
Section 6(g), “Good Reason” means that, without Executive’s prior written
consent:

(i)            the assignment to the Executive within the Protection Period of
any duties inconsistent in any respect with the Executive’s position (including
status, offices, titles and reporting requirements, authority, duties, or
responsibilities) or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action that is not taken in bad faith
and is remedied by TNS promptly after receipt of notice given by the Executive;

(ii)           a reduction by the Company in the Executive’s Base Salary in
effect immediately before the beginning of the Protection Period or as increased
from time to time after the beginning of the Protection Period;

10


--------------------------------------------------------------------------------


(iii)          a failure by TNS to maintain plans providing Benefits at least as
beneficial as those provided by any benefit or compensation plan (including,
without limitation, any incentive compensation plan, bonus plan, or program,
retirement, pension or savings plan, life insurance plan, health and dental
plan, or disability plan) in which the Executive is participating immediately
before the beginning of the Protection Period or any action taken by TNS that
would adversely affect the Executive’s participation in, or reduce the
Executive’s opportunity to benefit under, any of such plans or deprive the
Executive of any material fringe benefit enjoyed by him immediately before the
beginning of the Protection Period; provided, however, that a reduction in
benefits under TNS’ tax qualified retirement, pension, or savings plans or its
life insurance plan, health and dental plan, disability plans, or other
insurance plans, which reduction applies generally to participants in the plans
and has a de minimis effect on the Executive shall not constitute “Good Reason”
for termination by the Executive;

(iv)          the Company requiring the Executive, without the Executive’s
written consent, to be based at any office or location in excess of 25 miles
from his office location immediately before the beginning of the Protection
Period, except for travel reasonably required in the performance of the
Executive’s responsibilities;

(v)           any purported termination by the Company of the Executive’s
employment for Cause otherwise than as provided in Section 6(e) of this
Agreement; or

(vi)          any failure by TNS to obtain the assumption of the obligations
contained in this Agreement by any successor as contemplated in Section 9(c) of
this Agreement.

“Protection Period” means the period beginning on the Change in Control Date and
ending on the last day of the 24th calendar month following the Change in
Control Date.

(h)           Adjustment in Benefits.  In the event that Executive becomes
entitled to the payments and benefits described in this Section 6 (together with
any other benefits to which Executive is entitled hereunder following a
termination entitling Executive to the payments and benefits of this Section 6,
the “Severance Benefits”), if (x) the Severance Benefits equal or exceed 110% of
three times Executive’s “base amount” determined for purposes of Section 280G of
the Code, the Company shall pay to Executive an additional amount (the “Gross-Up
Payment”) equal to the sum of any excise tax imposed under Section 280G of the
Code (“Excise Tax”) on Executive by reason of receiving the Severance Benefits
plus the amount necessary to

11


--------------------------------------------------------------------------------


place Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income and other taxes on the
Gross-Up Payment) as if no Excise Tax had been imposed on the Severance Befits
and no Gross-Up Payment had been made to Executive, and if (y) the Severance
Benefits are less than 110% of three times Executive’s “base amount” determined
for purposes of Section 280G of the Code, the Severance Benefits shall be
limited to no more than 2.99 times Executive’s “base amount” determined for
purposes of Section 280G of the Code.  For purposes of determining whether any
of the Severance Benefits will be subject to the Excise Tax and the amount of
such Excise Tax, (i) any other payments or benefits received or to be received
by Executive in connection with a Change in Control or Executive’s termination
of employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with TNS, any person whose actions result in a
change in control or any person affiliated with the Company or such person)
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by TNS’ independent auditors and
reasonably acceptable to Executive such other payments or benefits (in whole or
in part) do not constitute parachute payments, including without limitation by
reason of Section 280G(b)(4)(A) of the Code, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code in excess of
the Base Amount as defined in Section 280G(b)(3) of the Code allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, (ii)
the amount of the Severance Benefits that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (a) the total amount of the Severance
Benefits or (b) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i) above), and (iii) the
value of all non-cash benefits or any deferred payment or benefit shall be
determined by TNS’ independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.  For purposes of determining the amount
of the Gross-Up Payment, Executive shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of his residence on
the date of termination, net of the maximum reduction in federal income taxes
which could be obtained

12


--------------------------------------------------------------------------------


from deduction of such state and local taxes.  In the event that the Excise Tax
is subsequently determined to be less than the amount taken into account
hereunder in the computation of the Gross-Up Payment, Executive shall repay to
the Company (without interest), at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable the Excise tax and federal, state and local income and employment
tax imposed on the portion of the Gross-Up Payment being repaid by Executive to
the extent that such repayment results in a reduction in the Excise Tax and/or
in a federal, state or local income or employment tax deduction).  In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the computation of the Gross-Up Payment (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by Executive with respect to such excess) at the time that the amount of
such excess is finally determined.  Executive and TNS shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Severance Benefits.

(i)            Notice of Termination. Termination of this Agreement by TNS or
termination of this Agreement by Executive shall be communicated by written
notice to the other Party hereto, specifically indicating the termination
provision relied upon.

(j)            Property.  Upon the termination of Executive’s employment under
this Agreement, for any reason, or at any time upon request from the Company,
Executive shall return all property of TNS, and all copies, excerpts or
summaries of such property in whatever form, that are in his possession, custody
or control.

13


--------------------------------------------------------------------------------


(k)           Rules under Section 409A of the Internal Revenue Code. 
Notwithstanding anything set forth above in Section 6 of this Agreement to the
contrary, if Executive incurs a separation from service with TNS and, at the
time of such separation from service, Executive qualifies as a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), and becomes entitled to a distribution under
Section 6 of this Agreement as a result of such separation from service, then
any distribution otherwise payable to Executive during the first 6 months after
the date of such separation from service pursuant to Section 6 shall be subject
to the following rules:

(i)            Any payment, under Section 6 of this Agreement, to which Section
409A(a)(2) does not apply, shall be paid pursuant to its original terms as set
forth in Section 6.

(ii)           Any payment, under Section 6 of this Agreement, to which Section
409A(a)(2) does apply, shall be paid as follows:  (a) with respect to any
payment under Section 6 which is otherwise payable in a lump sum distribution,
such payment shall be paid in a lump sum distribution on the later of (A) the
date such payment becomes ascertainable and payable in accordance with the
program under which it is being made or (B) during the seventh month following
the month in which the Executive separates from service with TNS and (b) with
respect to any payment under Section 6 which is otherwise payable in monthly
installment payments, TNS shall provide a lump sum payment during the seventh
month following the date on which the Executive separates from service with TNS
equal to the aggregate amount which would have been paid to the Executive during
the first 6 months of the scheduled monthly installment payments and thereafter,
the remaining monthly installments owed under Section 6 will be paid pursuant to
the original schedule set forth in the Agreement.

Executive agrees to execute such further reasonable amendments to this Agreement
as TNS may determine, from time to time, are necessary to ensure compliance with
Section 409A of the Internal Revenue Code.

14


--------------------------------------------------------------------------------


7.             Noncompetition and Nonsolicitation.  Executive acknowledges that
in the course of his employment with the Company he has and will become familiar
with the Company’s and its affiliates’ trade secrets and with other confidential
information concerning The Company and its affiliates and that his services will
be of special, unique and extraordinary value to the Company and its
affiliates.  Therefore, Executive agrees that:

(a)           Noncompetition.  During the Term and for a period of one (1) year
thereafter, regardless of the reasons for the ending of the Term (the
“Noncompete Period”), Executive shall not, directly or indirectly, either alone
or in association with others, own, manage, operate, sell, control or
participate in the ownership, management, operation, sales or control of, be
involved with the development efforts of, serve as a technical advisor to,
license intellectual property to, provide services to or in any manner engage in
any business that competes with any business in which the Company or any of its
affiliates is engaged as of the date of Executive’s termination or resignation;
provided, however, that Executive may own as a passive investor up to 5.0% of
any class of an issuer’s publicly traded securities.

(b)           Nonsolicitation. During the Noncompete Period, Executive shall
not, directly or indirectly, alone or in association with others, (i) induce or
attempt to induce any employee of the Company or any of its affiliates to leave
the employ of the Company or such affiliate, or in any way interfere with the
relationship between the Company and any of its affiliates and any employee
thereof; (ii) hire any person who was an employee of the Company or any of its
affiliates within one year prior to the time such employee was hired by
Executive; (iii) induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company or any of its affiliates to cease doing
business with the Company or such affiliate or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any of its affiliates; or (iv) acquire or attempt to acquire
an interest in any business which relates to any business of the Company or any
of its affiliates and with which the Company and any of its affiliates has
entered into substantive negotiations or has requested and received confidential
information relating to the acquisition of such business by the Company or any
of its affiliates in the two-year period immediately preceding the termination
of employment.

15


--------------------------------------------------------------------------------


(c)           Business Scope and Geographical Limitation. Executive acknowledges
(i) that the business of the Company and its affiliates is, and is expected to
remain, international in scope and without geographical limitation; (ii)
notwithstanding the state of incorporation or principal office of the Company or
any of its affiliates, or any of their respective executives or employees
(including Executive), it is expected that the Company and its affiliates will
have business activities and have valuable business relationships within its
industry throughout the world; and (iii) as part of his responsibilities,
Executive will travel around the world in furtherance of the Company’s and its
affiliates’ businesses and their relationships.  Accordingly, the restrictions
set forth in this Section 7 shall be effective in all cities, counties and
states of the United States and all countries in which the Company or any of its
affiliates has an office or is engaged in business as of the date of Executive’s
termination or resignation.

(d)           Enforcement.  If, at the time of enforcement of this Section 7, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law.

(e)           Additional Acknowledgments.  Executive acknowledges that the
provisions of this Section 7 are in consideration of employment with the Company
and the additional good and valuable consideration as set forth in this
Agreement.  Executive acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company and
its affiliates now existing or to be developed in the future.  Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement was discussed in good faith between the parties hereto and is
reasonable with respect to subject matter, time period and geographical area. 
During the Term and the Noncompete Period, Executive agrees to provide the
Company (upon the Company’s reasonable request) with such information as may be
necessary to demonstrate Executive’s compliance with the terms and provisions of
this Agreement.

16


--------------------------------------------------------------------------------


8.             Confidential Information.

(a)           Obligation to Maintain Confidentiality.  Executive acknowledges
that the information, observations and data obtained by him during the course of
his performance under this Agreement concerning the business and affairs of the
Company and its affiliates are the property of the Company or such affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company’s or any of its affiliates’ business or industry of which
Executive becomes aware during the Term. Therefore, Executive agrees that he
will not disclose to any unauthorized person or use for his own account any of
such information, observations or data without the prior written consent of the
Chief Executive Officer or the Chief Operating Officer, unless, and then only to
the extent that, the aforementioned matters become generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions to act.  Executive agrees to deliver to the Company upon termination
of employment, or at any other time the Company may request in writing, any and
all property belonging to the Company and its affiliates in his possession or
under his control including, but not limited to, any memoranda, notes, plans,
records, reports, documents, discs and other data storage media (and any copies
thereof).

(b)           Ownership of Property.  Executive expressly understands and agrees
that any and all right, title or interest he has or obtains in any
documentation, trade secrets, technical specifications, data, know-how,
inventions, concepts, ideas, techniques, innovations, discoveries, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, memoranda, marketing plans, and all similar or related information 
(whether or not patentable) conceived, devised, developed, contributed to, made,
reduced to practice or otherwise had or obtained by Executive (either solely or
jointly with others) during the Term that relate to the Company’s or any of its
affiliates’ actual or anticipated business, research and development, or
existing or future products or services, or that arise out of Executive’s
employment with the Company or any of its affiliates (including any of the
foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to the Company or the respective affiliate, and Executive
hereby assigns, and agrees to assign, all of the above Work Product to the
Company or to such affiliate.  Any copyrightable work prepared in whole or in
part by Executive in the course

17


--------------------------------------------------------------------------------


of his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such affiliate shall own all
rights therein.  To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns, and agrees to assign, to the Company
or the respective affiliate all of his right, title and interest in and to such
copyrightable work.  Executive shall promptly disclose such Work Product and
copyrightable work to the Chief Executive Officer or Chief Operating Officer and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s or the respective
affiliate’s ownership therein (including executing and delivering any
assignments, consents, powers of attorney and other instruments).

(c)           Third Party Information. Executive understands that the Company
and its affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
such affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the Term and thereafter, and
without in any way limiting the provisions of Section 8(a) above, Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel of the Company or its affiliates who need to
know such information in connection with their work for the Company or such
affiliates) or use, except in connection with his work for the Company or such
affiliates, Third Party Information without the prior written consent of the
Chief Executive Officer or the Chief Operating Officer.

(d)           Use of Information of Prior Employers.  During the Term, Executive
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other person to whom Executive
has an obligation of confidentiality, and will not bring onto the premises of
the Company or any of its affiliates any unpublished documents or any property
belonging to any former employer or any other person to whom Executive has an
obligation of confidentiality unless consented to in writing by the former
employer or person.  Executive will use in the performance of his duties only
information which is (i)(x) common knowledge in the industry or (y) is otherwise
legally in the public domain; (ii) is otherwise provided or developed by the
Company or its affiliates; or (iii) in the case of materials, property or
information belonging to any former employer or other person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or person.

18


--------------------------------------------------------------------------------


9.             Arbitration.  All disputes concerning the application,
interpretation or enforcement of this Agreement or otherwise arising out of the
relationship between Executive, on the one hand, and the Company or Parent, on
the other hand, except for those arising under Section 7 or 8 of this Agreement,
shall be resolved exclusively by final and binding arbitration before a single
arbitrator in accordance with the Employment Rules of the American Arbitration
Association then in effect.  The arbitration shall be held in Washington, D.C.,
and the arbitrator shall have the authority to permit the parties to engage in
reasonable pre-hearing discovery.  In any litigation or arbitration to enforce
this Agreement, the prevailing party will be awarded reasonable attorneys’ fees
and costs.  Each Party knowingly and voluntarily waives its right to a trial by
jury with respect to disputes that are covered by this Section 9.

10.           Notices.  Any notice provided for or required by this Agreement
must be in writing and must be either personally delivered, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the addresses
indicated below or to such other address as a Party may designate in writing to
the other Party:

If to the Company or Parent:

Transaction Network Services, Inc.

11480 Commerce Park Drive

Suite 600

Reston, VA  20191

Attention:  Chief Executive Officer

19


--------------------------------------------------------------------------------


With a copy to:

Arent Fox PLLC

1050 Connecticut Avenue, N.W.

Washington, D.C.  20036

Attention:  Jeffrey E. Jordan, Esquire

If to Executive:

To his last known home address on file with the Company

11.           No Waiver.  The failure of either Party at any time to enforce any
provision of this Agreement or to exercise any remedy, option, right, power or
privilege provided for herein, or to require the performance by the other party
of any of the provisions hereof, shall in no way be deemed a waiver of such
provision at the same or at any prior or subsequent time.

12.           Governing Law.  This Agreement is governed by and shall be
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to the principles of conflict of laws therein.  Executive agrees to
submit to personal jurisdiction and venue in the Commonwealth of Virginia.

13.           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not be deemed to affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.  The court or arbitrator will modify any invalid or
unenforceable provision to make it valid and enforceable to the maximum extent
permitted by law.

14.           Successors.  This Agreement shall be binding upon TNS, its
successors and assigns, including any corporation or other business entity which
may acquire all or substantially all of TNS’ assets or business, or within which
TNS may be consolidated or merged, or any surviving corporation in a merger
involving TNS.

20


--------------------------------------------------------------------------------


15.           Waiver or Modification of Agreement.  No waiver or modification of
this Agreement shall be valid unless in writing and duly executed by both
Parties.

16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which and together will constitute one and the same
instrument.

17.           Entire Agreement.    This Agreement represents the entire
agreement, and supersedes all other agreements, discussions or understandings
concerning the subject matter.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

TRANSACTION NETWORK SERVICES, INC.:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael Q. Keegan

 

 

 

/s/ James McLaughlin

 

 

 

 

Michael Q. Keegan

 

 

 

James McLaughlin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TNS, INC.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael Q. Keegan

 

 

 

 

 

 

 

 

Michael Q. Keegan

 

 

 

 

 

 

 

22


--------------------------------------------------------------------------------